DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of Group I, (claims 1-3, 5-7, 13, 14 and 16-19), in the reply filed on 5 February 2021 is acknowledged. 
The claims have been amended to require that the claimed composition be in a form of a gel, ointment or cream and contain both essential oils of bergamot and lavender. Applicant traverses the restriction requirement as put forth in the restriction requirement, since the compositions according to claim 2, being formulated as creams or ointments or gels, overcome the drawbacks of the prior art, since such compositions can be administered even in the absence of aromatherapy equipment or other tools and that they are absorbable both transdermally and by inhalation, especially if applied in the nasal or perinasal area. In view of the above, Applicant submits that the subject matter of the amended claims is novel and unobvious over the prior art. For the reasons put forth below this in unpersuasive, as the prior art other than that cited by applicant is full of examples of cosmetic creams, ointments and gels that employ the essential oils of bergamot and lavender. Thus, the restriction requirement is deemed proper and final.

Status of the Claims
Claims 1, 3-5, 12, 14-15, 17-19 and 21 have been cancelled.
Claims 8-11 and 20 are withdrawn as being directed to a nonelected invention.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 13 and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the term “Compositions” instead of the usual –A composition--. It is not clear if this is meant to mean that the claims are to more than one composition. For example, dependent claim 13 is dependent upon claim 2, which means that it includes all of the limitations therein, but claim 13 recites the phrase “the essential oil is replaced with one or more active ingredients contained in the essential oil selected from linalool, linalyl acetate and/or limonene”. It is unclear is this is a entirely separate composition (i.e., one of the several “Compositions”) that does not include essential oil, in which case how can it be dependent on claim 2? Furthermore, it is unclear to which essential oil this phrase is meant to refer.
It is unclear how claim 6 differs from claim 16.
Appropriate clarification is required.

Therefore, the language recited in the instant claims such as stating how the composition is used (i.e., topically).
Thus the BRI of the claims are any composition in the form of an ointment, gel or cream containing, inter alia, essential oils of Citrus bergamia (bergamot) and Lavandula officinalis (lavender), at a ratio of 10 to 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 6, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hongratanaworakit (2011).
Hongratanaworakit beneficially discloses that blended essential oils are increasingly being used for the improvement of the quality of life and for the relief of various symptoms in patients. The reference further discloses that  blended essential oils of lavender and bergamot showed reductions in anxiety in breast cancer patients and hand massage with blended essential oils of bergamot, lavender and frankincense had a positive effect on depression and pain on hospice patients with terminal cancer. Specifically, the study examined if applying blended essential oil would provide a synergistic effect that would have a chance for success in treating depression or anxiety. The blended essential oil consisted of lavender and bergamot oils. Human autonomic parameters, i.e. blood pressure, pulse rate, breathing rate, and skin temperature, were recorded as indicators of the arousal level of the autonomic nervous system. In addition, subjects had to rate their emotional condition in terms of relaxation, vigor, calmness, attentiveness, mood, and alertness in order to assess subjective behavioral arousal. Forty healthy volunteers participated in the experiments. Blended essential oil was applied topically to the skin of the abdomen of each subject. Compared with placebo, blended essential oil caused significant decreases of pulse rate, and systolic and diastolic blood pressure, which indicated a decrease of autonomic arousal. At the emotional level, subjects in the blended essential oil group rated themselves as ‘more calm’ and ‘more relaxed’ than subjects in the control group. This finding suggests a decrease of subjective behavioral arousal. In conclusion, our investigation : Ointment is defined as a smooth oily preparation that is rubbed on the skin for medicinal purposes or as a cosmetic. Thus, the composition of the cited reference containing the bergamot and lavender oils is deemed and ointment.
It is noted that the cited reference does not specifically teach using the bergamot and lavender essential oils in the 10:1 ratio claimed by applicant. However, such optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. See e.g., MPEP 2144.05

Claims 2, 6, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US2008/0140036) in view of Hongratanaworakit (2011).
Buck et al. beneficially teach antimicrobial compositions containing a number of essential oils, including bergamot and lavender. It is further disclosed that the compositions can be formulated in a number of forms, including e.g., and ointment (see entire document, including, e.g., paragraphs [0035], [0087]).
Hongratanaworakit beneficially discloses that blended essential oils are increasingly being used for the improvement of the quality of life and for the relief of various symptoms in patients. The reference further discloses that  blended essential 
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include the specific combination of bergamot and lavender oil within the composition taught by Buck et al. based upon the beneficial .

Claims 2, 6, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US2008/0140036) in view of DaSilva et al. (2015).
Buck et al. beneficially teach antimicrobial compositions containing a number of essential oils, including bergamot and lavender. It is further disclosed that the compositions can be formulated in a number of forms, including e.g., and ointment (see entire document, including, e.g., paragraphs [0035], [0087]).
	DaSilva et al. beneficially teach that lavender essential oil shows anti-inflammatory properties (see entire document).
	Karaca et al. (2007) beneficially teach that bergamot oil (BO) has anti-inflammatory activity, in a dose-responsive manner. Specifically, it was found that reduction in the inflammation was 95.70% with indomethacin, 27.56% with 0.025 mL/kg BO, 30.77% with 0.05 mL/kg BO and 63.39% with 0.10 mL/kg BO. Indomethacin showed the strongest anti-inflammatory activity among the drugs used. The strongest anti-inflammatory activity of BO was seen with 0.10 mL/kg dosage (see entire document).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include the specific combination of bergamot and lavender oil within the composition taught by Buck et al. based upon the beneficial teachings provided by Karaca et al. with respect to anti-inflammatory effects each of the oils has been shown to possess. It would have been obvious to one of ordinary skill in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  
	It is noted that cited references do not specifically teach using the bergamot and lavender essential oils in the 10:1 ratio claimed by applicant. However, such optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan 
Applicant’s invention appears to be predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary (e.g., some sort of criticality in the specified ratio of oils).

	Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655